DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31, 2021 has been entered.
 
Response to Amendment
This Office Action has been issued in response to Applicant’s Communication of amended application S/N 14/736,083 filed on March 31, 2021.  Claims 1 to 6, and 8 to 20 are currently pending with the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4 to 6, 8 to 11, 14 to 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Greystoke et al. (U.S. Publication No. 2015/0012467) hereinafter Greystoke, in view of Scofield et al. (U.S. Publication No. 2013/0046456) hereinafter Scofield, in view of Kohlenberg et al. (U.S. Publication No. 2014/0222330) hereinafter Kohlenberg, and further in view of Kaplan et al. (U.S. Publication No. 2010/0318290) hereinafter Kaplan.
	As to claim 1:
	Greystoke discloses:
	A method of operation of a computing system comprising:
determining a search input [Paragraph 0153 teaches user initiates a query via the website; Paragraph 0060 teaches providing solutions in reaction to a user input such as a query];
determining a user context, including information associated with movement or travel of a user associated with the search input for representing a physical environment [Paragraph 0062 teaches each user has an individual persona which represents the user’s interests; Paragraph 0063 teaches persona may represent a role of the user, based on the context of a particular interaction, as planning a trip for work or leisure, etc., therefore, the persona for the user represents the user context; Paragraph 0153 teaches selecting one or more personas (user context) after the user initiates the query, and applies the selected personas to the query; Paragraph 0117 teaches search results will be based on the user persona (context), time, location, and events; Paragraph 0358 teaches keeping track of the user from a time and location standpoint, which will be correlated to the user’s current activity and surroundings, in order to identify the user’s need in a constant fashion, by looking at his immediate environment for options that he might need at the time or place, therefore, the search input includes information associated with the user’s movement ;
generating a candidate set based on the search input and the user context, the candidate set for representing candidate instances of the target result [Paragraph 0078 teaches calculating potential solutions for the user query;  Paragraph 0079 teaches calculating solutions using the personas (user context)];
calculating candidate costs corresponding to the candidate set based on the user context [Paragraph 0080 teaches calculating score for the potential solutions, by scoring the parameters of the persona (costs for the user context)];
generating dynamic factor adjustments representing the importance for the candidate costs based on the user context [Paragraph 0244 teaches the user can have multiple personas with different preferences associated with them; Paragraph 0271 teaches identification of what factors are most important to the user, in order to prioritize them, where the priority is a weight or dynamic factor adjustment, and the factors are the candidate costs; Paragraph 0272 teaches most important factors to a user ranked in order from most to least important, including price, duration, fewest stops, etc.; Paragraph 0291 teaches each persona may correspond to different user needs (context), where the factors will vary based on the persona, as well as the weight or importance, i.e., a business travel user may prioritize routes, stops, and duration to accommodate meetings, while a leisure traveler might consider that price is a much bigger factor]; and
determining the target result based on the dynamic factor adjustments and the candidate costs in response to the search input [Paragraph 0273 teaches query search results are based on the factors and the importance of the factors; Paragraph 0292 teaches selecting search results that reflect the particular persona used in this search, therefore, the factors and the weights or importance of the factors].
navigational information; a user context including information representing a physical environment at a destination of the travel includes identifying a parking solution; a candidate set that includes candidate navigation routes, wherein the candidate navigation routes include one or more instances of a route accommodation including the parking solution for storing a vehicle associated with the user; generating a dynamic threshold set based on the user context for limiting the candidate set, wherein: the dynamic threshold set includes a safety threshold for risk associated with the well-being for the user context, generating the candidate set includes generating the candidate set based on the dynamic threshold set; candidate costs including a delay searching for an available parking spot based on an event-based flow increasing an occupancy measure, wherein the event-based flow provides a pattern in the occupancy measure for hotels or parking lots associated with start or end of a particular event; determining the target result including the parking solution; and communicating, by displaying or audibly recreating, the target result to the user.
Scofield discloses:
a search input including a request for navigational information [Paragraph 0031 teaches user input request for alternative travel options; Paragraph 0036 teaches user input for alternative travel options, indicating starting location A and destination location B]; 
a user context including information representing a physical environment at a destination of the travel includes identifying a parking solution [Paragraph 0026 teaches gathering information about constraints or user preferences for the trip, and other types of evaluation criteria, including information about current and/or expected future parking availability at one or more locations, which represents the user context; Paragraph 0028 teaches user associated constraints include information regarding parking availability at the destination, estimates of time-to-park at parking locations, therefore, user context including identifying a parking solution]; 
the candidate set includes candidate navigation routes, wherein the candidate navigation routes include one or more instances of a route accommodation including the parking solution for storing a vehicle associated with the user [Paragraph 0037 teaches generating candidate travel options including different routes, and different candidate parking locations; Paragraph 0038 teaches determining alternative candidate travel options, by evaluating or assessing the travel options based on the user request, and the user context, as represented by the information about the constraints and user preferences, including information about parking availability, and fees corresponding to paring location options at or near destination location B; Paragraph 0043 teaches assessing different travel options with respect to different destination parking locations]; 
generating a dynamic threshold set based on the user context for limiting the candidate set [Paragraph 0029 teaches determining a threshold used to limit or filter the candidate sets of travel alternatives, where the threshold can be based on a time that exceeds the shortest travel time of any of the alternative travel options, therefore, it is a dynamic threshold; Paragraph 0033 teaches defining thresholds for the factors based on the user preferences, therefore, generating a dynamic threshold set, where the factors include parking availability, where weighting can be used to represent the various preferences for the factors], wherein: 
generating the candidate set includes generating the candidate set based on the dynamic threshold set [Paragraph 0029 teaches alternative travel options can be filtered based on the thresholds; Paragraph 0033 teaches determining or evaluating candidate alternative routes or travel options based on user constraints and preferences, by evaluating the options based on factors thresholds]; 
candidate costs include a delay searching for an available parking spot [Paragraph 0028 teaches constraints for the routing activities may include estimates of time-to-park at parking ;
determining the target result including the parking solution [Paragraph 0025 teaches determining the travel options available for a user request based on user preferences and constraints; Paragraph 0037 teaches determining the travel options with different associated candidate parking locations based on user request and preferences and constraints]; and 
communicating, by displaying or audibly recreating, the target result to the user [Paragraph 0031 teaches providing information about one or more preferred alternative travel options to the user by displaying the information].
It would have been obvious to one of ordinary skill in the art at the time before the filing date of the invention, to combine the teachings of the cited references and modify the invention as taught by Greystoke, by a search input including a request for navigational information; a user context including information representing a physical environment at a destination of the travel includes identifying a parking solution; generate a candidate set, wherein the candidate set includes candidate navigation routes, wherein the candidate navigation routes include one or more instances of a route accommodation including the parking solution for storing a vehicle associated with the user; generating a dynamic threshold set based on the user context for limiting the candidate set, wherein: generating the candidate set includes generating the candidate set based on the dynamic threshold set; candidate costs include a delay searching for an available parking spot; determining the target result including the parking solution; and communicating, by displaying or audibly recreating, 
Neither Greystoke, nor Scofield appear to expressly disclose the delay searching for an available parking spot based on an event-based flow increasing an occupancy measure, wherein the event-based flow provides a pattern in the occupancy measure for hotels or parking lots associated with start or end of a particular event; wherein the dynamic threshold set includes a safety threshold for risk associated with the well-being for the user context.
Kohlenberg discloses:
the dynamic threshold set includes a safety threshold for risk associated with the well-being for the user context [Paragraph 0011 teaches the user-prioritized travel factors reflect the user’s risk tolerance for specific travel factors for each trip; Paragraph 0018 teaches dynamic preferences that re-order prioritizations associated with travel factors, where the travel factors have an associated threshold, and include crime statistics, and time delays; Paragraph 0019 teaches users can have multiple profiles, where each profile corresponds to a specific subset of prioritized travel factors, preferences, and characteristics, tolerance measures and thresholds, where the profiles represent the contexts; Paragraph 0020 teaches a user profile may correspond to commuting, and a second user profile may correspond to family vacation travel, where each profile will have different prioritized travel factors, and relative priorities assigned, where the travel factors include safety, including likelihood of criminal activity and accidents, in other words, based on the user context, dynamic factors with dynamic priorities and thresholds, including risk associated with the well-being .
It would have been obvious to one of ordinary skill in the art at the time before the filing date of the invention, to combine the teachings of the cited references and modify the invention as taught by Greystoke, by incorporating a dynamic threshold set including a safety threshold for risk associated with the well-being for the user context, as taught by Kohlenberg [Paragraphs 0018, 0019, 0020, 0038], because the applications are directed to providing search results to the users incorporating weighted measures and criteria; by incorporating a dynamic threshold set, including a safety threshold for risk associated with the well-being for the user context, enables prioritizing travel factors and personalization of results, thereby increasing relevancy of the results, and ensuring that weighted route recommendations and results reflect the user’s priorities and risk tolerance for a particular trip (See Kohlenberg Paras [0011], [0021]).
Neither Greystoke, nor Scofield, nor Kohlenberg appear to expressly disclose the delay searching for an available parking spot based on an event-based flow increasing an occupancy measure, wherein the event-based flow provides a pattern in the occupancy measure for hotels or parking lots associated with start or end of a particular event.
Kaplan discloses:
a delay searching for an available parking spot based on an event-based flow increasing an occupancy measure, wherein the event-based flow provides a pattern in the occupancy measure for hotels or parking lots associated with start or end of a particular event [Paragraph 0071 teaches receiving an end user request to calculate a route to a desired destination; Paragraph 0038 teaches collecting data representing parking availability and/or occupancy of the parking facilities at various times; Paragraph 0043 teaches external factors affect parking availability, .
It would have been obvious to one of ordinary skill in the art at the time before the filing date of the invention, to combine the teachings of the cited references and modify the invention as taught by Greystoke, by incorporating a delay searching for an available parking spot based on an event-based flow increasing an occupancy measure, wherein the event-based flow provides a pattern in the occupancy measure for hotels or parking lots associated with start or end of a particular event, as taught by Kaplan [Paragraphs 0038, 0043, 0049, 0052, 0057, 0075, 0119], because the applications are directed to providing search results to the users incorporating additional factors, and Scofield’s time-to-park cost could have been modified to be calculated based on an occupancy measure, as taught by Kaplan; incorporating delay searching for an available parking spot based on an event-

	As to claim 4:
	Greystoke further discloses:
determining the user context includes determining a context type for representing the user context [Paragraph 0130 teaches identifying the user’s persona archetype, to classify the persona (context) into one or more groups]; and 
determining the target result includes determining the target result based on the context type [Paragraph 0292 teaches selecting search results that reflect the particular persona used in this search, therefore, using the persona archetype (context type)].
	
As to claim 5:
	Greystoke discloses:
	generating an expanded search query based on the user context and the search input [Paragraph 0153 teaches apply the selected persona (user context) to the query to perform query expansion; Paragraph 0214 teaches query expansion based on the preferences and restrictions of the particular persona]; and
determining the target result matching the expanded search query [Paragraph 0214 expanded queries are sent to the data sources; Paragraph 0215 teaches receiving data in response to the expanded queries].	

	

Greystoke discloses:
Ranking the candidate set using a score or value for representing the desirability of the candidate instances within the candidate set [Paragraph 0081 teaches calculation process scores the solutions, and chooses the highest scored solution as the best search result; Paragraph 0138 teaches ranking the search results].
	
As to claim 8:
Greystoke discloses:
	calculating the candidate costs including a monetary cost, a time cost, a physical cost, a safety rating, or a combination thereof for representing each candidate result within the candidate set [Paragraph 0245 teaches factors (costs) include price, time, travel duration, comfort, etc.].

	As to claim 9:
Greystoke discloses:
determining the user context includes determining an estimated event for representing the user [Paragraph 0062 teaches user’s persona (context) reflects the individual’s conditions in life, as financial hardship, job prospects, the user’s time commitments; Paragraph 0063 teaches user's persona (context) is adapted for different aspects, as planning a leisure trip, or a work trip]; and 
determining the target result includes determining the target result based on the estimated event [Paragraph 0292 teaches selecting search results that reflect the particular persona used in this search, therefore, the factors and the weights or importance of the factors, where, the .

	As to claim 10:
Greystoke discloses:
identifying a user selection corresponding to a previous instance of the target result, the user selection for representing an input from the user regarding the previous instance of the target result [Paragraph 0272 teaches outputting the important factors in rank order for the user based on the context or persona; Paragraph 0273 teaches user can decide to change the factors, in order to prioritize a different factor, and make the selection of the specific factor, in order to obtain a different set of results];
52Docket No: 59-210adjusting a balancing mechanism based on the user selection, the balancing mechanism for processing the candidate costs according to the user context [Paragraph 0273 teaches taking user selection into account, and adjusting the search based on the persona (context) with new prioritization of factors]; and 
wherein: determining the target result includes determining the target result using the balancing mechanism based on the user selection [Paragraph 0273 teaches updating set of search results based on the user selection, and providing the updated set of results].

As to claim 11:
	Greystoke discloses:
	A computing system comprising: 
a storage interface configured to determine a search input [Paragraph 0153 teaches user initiates a query via the website; Paragraph 0060 teaches providing solutions in reaction to a user ; and a control unit [318, Processor, Fig. 3], including microelectronics, coupled to the storage interface, configured to:
determine a user context associated with the search input for representing an environment for the user providing the search input [Paragraph 0062 teaches each user has an individual persona which represents the user’s interests; Paragraph 0063 teaches persona may represent a role of the user, based on the context of a particular interaction, as planning a trip for work or leisure, etc., therefore, the persona for the user represents the user context; Paragraph 0153 teaches selecting one or more personas (user context) after the user initiates the query, and applies the selected personas to the query; Paragraph 0117 teaches search results will be based on the user persona (context), time, location, and events; Paragraph 0358 teaches keeping track of the user from a time and location standpoint, which will be correlated to the user’s current activity and surroundings, in order to identify the user’s need in a constant fashion, by looking at his immediate environment for options that he might need at the time or place, therefore, the search input includes information associated with the user’s movement or travel, and represents the physical environment of the user, i.e., the user is currently at the airport, and tracking his movement through locations in the airport to further refine the search];
generate a candidate set based on the search input and the user context, the candidate set for representing candidate instances of the target result [Paragraph 0078 teaches calculating potential solutions for the user query;  Paragraph 0079 teaches calculating solutions using the personas (user context)];
calculate candidate costs corresponding to the candidate set based on the user context [Paragraph 0080 teaches calculating score for the potential solutions, by scoring the parameters of the persona (costs for the user context)];
generate dynamic factor adjustments for the candidate costs based on the user context [Paragraph 0244 teaches the user can have multiple personas with different preferences associated with them; Paragraph 0271 teaches identification of what factors are most important to the user, in order to prioritize them, where the priority is a weight or dynamic factor adjustment, and the factors are the candidate costs; Paragraph 0272 teaches most important factors to a user ranked in order from most to least important, including price, duration, fewest stops, etc.; Paragraph 0291 teaches each persona may correspond to different user needs (context), where the factors will vary based on the persona, as well as the weight or importance, i.e., a business travel user may prioritize routes, stops, and duration to accommodate meetings, while a leisure traveler might consider that price is a much bigger factor]; and
determine the target result based on the dynamic factor adjustments and the candidate costs in response to the search input [Paragraph 0273 teaches query search results are based on the factors and the importance of the factors; Paragraph 0292 teaches selecting search results that reflect the particular persona used in this search, therefore, the factors and the weights or importance of the factors].
Greystoke does not appear to expressly disclose a search input including a request for navigational information; a user context including information representing a physical environment at a destination of the travel includes identifying a parking solution; a candidate set that includes candidate navigation routes, wherein the candidate navigation routes include one or more instances of a route accommodation including the parking solution for storing a vehicle associated with the user; generating a dynamic threshold set based on the user context for limiting the candidate set, wherein: the dynamic threshold set includes a safety threshold for risk associated with the well-being for the user context, the candidate set is generated based on the dynamic threshold set; candidate costs including a delay searching for an available parking spot based on an 
Scofield discloses:
a search input including a request for navigational information [Paragraph 0031 teaches user input request for alternative travel options; Paragraph 0036 teaches user input for alternative travel options, indicating starting location A and destination location B]; 
a user context including information representing a physical environment at a destination of the travel includes identifying a parking solution [Paragraph 0026 teaches gathering information about constraints or user preferences for the trip, and other types of evaluation criteria, including information about current and/or expected future parking availability at one or more locations, which represents the user context; Paragraph 0028 teaches user associated constraints include information regarding parking availability at the destination, estimates of time-to-park at parking locations, therefore, user context including identifying a parking solution]; 
the candidate set includes candidate navigation routes, wherein the candidate navigation routes include one or more instances of a route accommodation including the parking solution for storing a vehicle associated with the user [Paragraph 0037 teaches generating candidate travel options including different routes, and different candidate parking locations; Paragraph 0038 teaches determining alternative candidate travel options, by evaluating or assessing the travel options based on the user request, and the user context, as represented by the information about the constraints and user preferences, including information about parking availability, and fees corresponding to paring location options at or near destination location B; Paragraph 0043 teaches assessing different travel options with respect to different destination parking locations]; 
generate a dynamic threshold set based on the user context for limiting the candidate set [Paragraph 0029 teaches determining a threshold used to limit or filter the candidate sets of travel alternatives, where the threshold can be based on a time that exceeds the shortest travel time of any of the alternative travel options, therefore, it is a dynamic threshold; Paragraph 0033 teaches defining thresholds for the factors based on the user preferences, therefore, generating a dynamic threshold set, where the factors include parking availability, where weighting can be used to represent the various preferences for the factors], wherein: 
the candidate set is generated based on the dynamic threshold set [Paragraph 0029 teaches alternative travel options can be filtered based on the thresholds; Paragraph 0033 teaches determining or evaluating candidate alternative routes or travel options based on user constraints and preferences, by evaluating the options based on factors thresholds]; 
candidate costs include a delay searching for an available parking spot [Paragraph 0028 teaches constraints for the routing activities may include estimates of time-to-park at parking locations, therefore, cost including time or delay searching for parking;  Paragraph 0029 teaches calculating time costs associated with the travel options, based on the amount of times, including information about time-to-park at parking locations; Paragraph 0052 teaches using historical, current, or predicted parking-related information for one or more parking locations, e.g. parking lots, spaces, garages, streets, regions, etc., such as for parking availability, or time-to-park information];
determine the target result including the parking solution [Paragraph 0025 teaches determining the travel options available for a user request based on user preferences and constraints; Paragraph 0037 teaches determining the travel options with different associated candidate parking locations based on user request and preferences and constraints]; and 
communicate, by displaying or audibly recreating, the target result to the user [Paragraph 0031 teaches providing information about one or more preferred alternative travel options to the user by displaying the information].
It would have been obvious to one of ordinary skill in the art at the time before the filing date of the invention, to combine the teachings of the cited references and modify the invention as taught by Greystoke, by a search input including a request for navigational information; a user context including information representing a physical environment at a destination of the travel includes identifying a parking solution; generate a candidate set, wherein the candidate set includes candidate navigation routes, wherein the candidate navigation routes include one or more instances of a route accommodation including the parking solution for storing a vehicle associated with the user; generating a dynamic threshold set based on the user context for limiting the candidate set, wherein: generating the candidate set includes generating the candidate set based on the dynamic threshold set; candidate costs include a delay searching for an available parking spot; determining the target result including the parking solution; and communicating, by displaying or audibly recreating, the target result to the user, as taught by Scofield [Paragraphs 0025, 0026, 0028, 0029, 0031, 0033, 0036, 0037, 0052], because both applications are directed to providing search results to the users incorporating context and user criteria; by incorporating user preferences and constraints including future or expected conditions as parking solutions at the destination requested by the user, the system can provide increased accuracy regarding availability and use of different travel options to the user, thereby improving user experience, and relevancy of results (See Scofield Para[0046]).
Neither Greystoke, nor Scofield appear to expressly disclose the delay searching for an available parking spot based on an occupancy measure; wherein the dynamic threshold set includes a safety threshold for risk associated with the well-being for the user context.
Kohlenberg discloses:
the dynamic threshold set includes a safety threshold for risk associated with the well-being for the user context [Paragraph 0011 teaches the user-prioritized travel factors reflect the user’s risk tolerance for specific travel factors for each trip; Paragraph 0018 teaches dynamic preferences that re-order prioritizations associated with travel factors, where the travel factors have an associated threshold, and include crime statistics, and time delays; Paragraph 0019 teaches users can have multiple profiles, where each profile corresponds to a specific subset of prioritized travel factors, preferences, and characteristics, tolerance measures and thresholds, where the profiles represent the contexts; Paragraph 0020 teaches a user profile may correspond to commuting, and a second user profile may correspond to family vacation travel, where each profile will have different prioritized travel factors, and relative priorities assigned, where the travel factors include safety, including likelihood of criminal activity and accidents, in other words, based on the user context, dynamic factors with dynamic priorities and thresholds, including risk associated with the well-being of the user; Paragraph 0038 teaches user prioritized travel factors, for example, inclement weather, accident, crime, traffic jams, and their respective thresholds, where the thresholds represent the user risk tolerance].
It would have been obvious to one of ordinary skill in the art at the time before the filing date of the invention, to combine the teachings of the cited references and modify the invention as taught by Greystoke, by incorporating a dynamic threshold set including a safety threshold for risk associated with the well-being for the user context, as taught by Kohlenberg [Paragraphs 0018, 0019, 0020, 0038], because the applications are directed to providing search results to the users incorporating weighted measures and criteria; by incorporating a dynamic threshold set, including a safety threshold for risk associated with the well-being for the user context, enables prioritizing travel factors and personalization of results, thereby increasing relevancy of the results, and ensuring 
Neither Greystoke, nor Scofield, nor Kohlenberg appear to expressly disclose the delay searching for an available parking spot based on an event-based flow increasing an occupancy measure, wherein the event-based flow provides a pattern in the occupancy measure for hotels or parking lots associated with start or end of a particular event.
Kaplan discloses:
a delay searching for an available parking spot based on an event-based flow increasing an occupancy measure, wherein the event-based flow provides a pattern in the occupancy measure for hotels or parking lots associated with start or end of a particular event [Paragraph 0071 teaches receiving an end user request to calculate a route to a desired destination; Paragraph 0038 teaches collecting data representing parking availability and/or occupancy of the parking facilities at various times; Paragraph 0043 teaches external factors affect parking availability, and include events such as conventions, shows, exhibits, sports, parades, popular entertainment, etc.; Paragraph 0049 teaches identifying patterns of past occupancy at the parking facilities; Paragraph 0052 teaches historic parking model may indicate trends in the parking availability for the parking facility, and provide percentage of parking occupancy, where the model may indicate trend (increasing, decreasing) of the parking availability at specified times; Paragraph 0057 teaches the effect on past parking availability caused by external factors is modeled and stored as an influence factor, which is a percentage of change in past parking availability, i.e., the external factor football game may decrease parking availability by 70%; Paragraph 0075 teaches parking availability information may affect how the end user travel to the destination location, by causing a change on the route, therefore, represents a factor or cost for searching and finding an available parking spot; Paragraph 0118 teaches user indicates that he or she will be attending the 8:00 PM opera; Paragraph .
It would have been obvious to one of ordinary skill in the art at the time before the filing date of the invention, to combine the teachings of the cited references and modify the invention as taught by Greystoke, by incorporating a delay searching for an available parking spot based on an event-based flow increasing an occupancy measure, wherein the event-based flow provides a pattern in the occupancy measure for hotels or parking lots associated with start or end of a particular event, as taught by Kaplan [Paragraphs 0038, 0043, 0049, 0052, 0057, 0075, 0119], because the applications are directed to providing search results to the users incorporating additional factors, and Scofield’s time-to-park cost could have been modified to be calculated based on an occupancy measure, as taught by Kaplan; incorporating delay searching for an available parking spot based on an event-based flow increasing an occupancy measure, enables the generation of customized results for the user that are more relevant to the user needs at a specific moment and more accurate, thereby improving the user experience (See Kaplan Paras [0005], [0007]).

	As to claim 14:
	Greystoke discloses:
determine a context type for representing the user context [Paragraph 0130 teaches identifying the user’s persona archetype, to classify the persona (context) into one or more groups]; and 
determine the target result based on the context type [Paragraph 0292 teaches selecting search results that reflect the particular persona used in this search, therefore, using the persona archetype (context type)].
	
As to claim 15:
	Greystoke discloses:
	generate an expanded search query based on the user context and the search input [Paragraph 0153 teaches apply the selected persona (user context) to the query to perform query expansion; Paragraph 0214 teaches query expansion based on the preferences and restrictions of the particular persona]; and
determine the target result matching the expanded search query [Paragraph 0214 expanded queries are sent to the data sources; Paragraph 0215 teaches receiving data in response to the expanded queries].	

As to claim 16:
	Greystoke discloses:
	A non-transitory computer readable medium including instructions for a computing system comprising:
determining a search input [Paragraph 0153 teaches user initiates a query via the website; Paragraph 0060 teaches providing solutions in reaction to a user input such as a query];
determining a user context associated with the search input for representing an environment for the user providing the search input [Paragraph 0062 teaches each user has an individual persona which represents the user’s interests; Paragraph 0063 teaches persona may represent a role of the user, based on the context of a particular interaction, as planning a trip for ;
generating a candidate set based on the search input and the user context, the candidate set for representing candidate instances of the target result [Paragraph 0078 teaches calculating potential solutions for the user query;  Paragraph 0079 teaches calculating solutions using the personas (user context)];
calculating candidate costs corresponding to the candidate set based on the user context [Paragraph 0080 teaches calculating score for the potential solutions, by scoring the parameters of the persona (costs for the user context)];
generating dynamic factor adjustments for the candidate costs based on the user context [Paragraph 0244 teaches the user can have multiple personas with different preferences associated with them; Paragraph 0271 teaches identification of what factors are most important to the user, in order to prioritize them, where the priority is a weight or dynamic factor adjustment, and the factors are the candidate costs; Paragraph 0272 teaches most important factors to a user ranked in order from most to least important, including price, duration, fewest stops, etc.; Paragraph 0291 teaches each persona may correspond to different user needs (context), where the factors will vary ; and
determining the target result based on the dynamic factor adjustments and the candidate costs in response to the search input [Paragraph 0273 teaches query search results are based on the factors and the importance of the factors; Paragraph 0292 teaches selecting search results that reflect the particular persona used in this search, therefore, the factors and the weights or importance of the factors].
Greystoke does not appear to expressly disclose a search input including a request for navigational information; a user context including information representing a physical environment at a destination of the travel includes identifying a parking solution; a candidate set that includes candidate navigation routes, wherein the candidate navigation routes include one or more instances of a route accommodation including the parking solution for storing a vehicle associated with the user; generating a dynamic threshold set based on the user context for limiting the candidate set, wherein: the dynamic threshold set includes a safety threshold for risk associated with the well-being for the user context, generating the candidate set includes generating the candidate set based on the dynamic threshold set; candidate costs including a delay searching for an available parking spot based on an occupancy measure; determining the target result including the parking solution; and communicating, by displaying or audibly recreating, the target result to the user.
Scofield discloses:
a search input including a request for navigational information [Paragraph 0031 teaches user input request for alternative travel options; Paragraph 0036 teaches user input for alternative travel options, indicating starting location A and destination location B]; 
a user context including information representing a physical environment at a destination of the travel includes identifying a parking solution [Paragraph 0026 teaches gathering information about constraints or user preferences for the trip, and other types of evaluation criteria, including information about current and/or expected future parking availability at one or more locations, which represents the user context; Paragraph 0028 teaches user associated constraints include information regarding parking availability at the destination, estimates of time-to-park at parking locations, therefore, user context including identifying a parking solution]; 
the candidate set includes candidate navigation routes, wherein the candidate navigation routes include one or more instances of a route accommodation including the parking solution for storing a vehicle associated with the user [Paragraph 0037 teaches generating candidate travel options including different routes, and different candidate parking locations; Paragraph 0038 teaches determining alternative candidate travel options, by evaluating or assessing the travel options based on the user request, and the user context, as represented by the information about the constraints and user preferences, including information about parking availability, and fees corresponding to paring location options at or near destination location B; Paragraph 0043 teaches assessing different travel options with respect to different destination parking locations]; 
generating a dynamic threshold set based on the user context for limiting the candidate set [Paragraph 0029 teaches determining a threshold used to limit or filter the candidate sets of travel alternatives, where the threshold can be based on a time that exceeds the shortest travel time of any of the alternative travel options, therefore, it is a dynamic threshold; Paragraph 0033 teaches defining thresholds for the factors based on the user preferences, therefore, generating a dynamic threshold set, where the factors include parking availability, where weighting can be used to represent the various preferences for the factors], wherein: 
generating the candidate set includes generating the candidate set based on the dynamic threshold set [Paragraph 0029 teaches alternative travel options can be filtered based on the thresholds; Paragraph 0033 teaches determining or evaluating candidate alternative routes or travel options based on user constraints and preferences, by evaluating the options based on factors thresholds]; 
candidate costs include a delay searching for an available parking spot [Paragraph 0028 teaches constraints for the routing activities may include estimates of time-to-park at parking locations, therefore, cost including time or delay searching for parking;  Paragraph 0029 teaches calculating time costs associated with the travel options, based on the amount of times, including information about time-to-park at parking locations; Paragraph 0052 teaches using historical, current, or predicted parking-related information for one or more parking locations, e.g. parking lots, spaces, garages, streets, regions, etc., such as for parking availability, or time-to-park information];
determining the target result including the parking solution [Paragraph 0025 teaches determining the travel options available for a user request based on user preferences and constraints; Paragraph 0037 teaches determining the travel options with different associated candidate parking locations based on user request and preferences and constraints]; and 
communicating, by displaying or audibly recreating, the target result to the user [Paragraph 0031 teaches providing information about one or more preferred alternative travel options to the user by displaying the information].
It would have been obvious to one of ordinary skill in the art at the time before the filing date of the invention, to combine the teachings of the cited references and modify the invention as taught by Greystoke, by a search input including a request for navigational information; a user context including information representing a physical environment at a destination of the travel  determining the target result including the parking solution; and communicating, by displaying or audibly recreating, the target result to the user, as taught by Scofield [Paragraphs 0025, 0026, 0028, 0029, 0031, 0033, 0036, 0037, 0052], because both applications are directed to providing search results to the users incorporating context and user criteria; by incorporating user preferences and constraints including future or expected conditions as parking solutions at the destination requested by the user, the system can provide increased accuracy regarding availability and use of different travel options to the user, thereby improving user experience, and relevancy of results (See Scofield Para[0046]).
Neither Greystoke, nor Scofield appear to expressly disclose the delay searching for an available parking spot based on an occupancy measure; wherein the dynamic threshold set includes a safety threshold for risk associated with the well-being for the user context.
Kohlenberg discloses:
the dynamic threshold set includes a safety threshold for risk associated with the well-being for the user context [Paragraph 0011 teaches the user-prioritized travel factors reflect the user’s risk tolerance for specific travel factors for each trip; Paragraph 0018 teaches dynamic preferences that re-order prioritizations associated with travel factors, where the travel factors have an associated threshold, and include crime statistics, and time delays; Paragraph 0019 teaches users can have multiple profiles, where each profile corresponds to a specific subset of prioritized travel factors, preferences, and characteristics, tolerance measures and thresholds, where the profiles .
It would have been obvious to one of ordinary skill in the art at the time before the filing date of the invention, to combine the teachings of the cited references and modify the invention as taught by Greystoke, by incorporating a dynamic threshold set including a safety threshold for risk associated with the well-being for the user context, as taught by Kohlenberg [Paragraphs 0018, 0019, 0020, 0038], because the applications are directed to providing search results to the users incorporating weighted measures and criteria; by incorporating a dynamic threshold set, including a safety threshold for risk associated with the well-being for the user context, enables prioritizing travel factors and personalization of results, thereby increasing relevancy of the results, and ensuring that weighted route recommendations and results reflect the user’s priorities and risk tolerance for a particular trip (See Kohlenberg Paras [0011], [0021]).
Neither Greystoke, nor Scofield, nor Kohlenberg appear to expressly disclose the delay searching for an available parking spot based on an event-based flow increasing an occupancy measure, wherein the event-based flow provides a pattern in the occupancy measure for hotels or parking lots associated with start or end of a particular event.
Kaplan discloses:
 based on an event-based flow increasing an occupancy measure, wherein the event-based flow provides a pattern in the occupancy measure for hotels or parking lots associated with start or end of a particular event [Paragraph 0071 teaches receiving an end user request to calculate a route to a desired destination; Paragraph 0038 teaches collecting data representing parking availability and/or occupancy of the parking facilities at various times; Paragraph 0043 teaches external factors affect parking availability, and include events such as conventions, shows, exhibits, sports, parades, popular entertainment, etc.; Paragraph 0049 teaches identifying patterns of past occupancy at the parking facilities; Paragraph 0052 teaches historic parking model may indicate trends in the parking availability for the parking facility, and provide percentage of parking occupancy, where the model may indicate trend (increasing, decreasing) of the parking availability at specified times; Paragraph 0057 teaches the effect on past parking availability caused by external factors is modeled and stored as an influence factor, which is a percentage of change in past parking availability, i.e., the external factor football game may decrease parking availability by 70%; Paragraph 0075 teaches parking availability information may affect how the end user travel to the destination location, by causing a change on the route, therefore, represents a factor or cost for searching and finding an available parking spot; Paragraph 0118 teaches user indicates that he or she will be attending the 8:00 PM opera; Paragraph 0119 teaches historic parking data may determine that the parking garage associated with the opera building typically reaches full capacity at approximately 7:45 PM on nights with operas, therefore, an event-based flow increasing occupancy measure, providing a pattern in occupancy for a parking lot associated with the start of the opera event].
It would have been obvious to one of ordinary skill in the art at the time before the filing date of the invention, to combine the teachings of the cited references and modify the invention as taught by Greystoke, by incorporating a delay searching for an available parking spot based on an 

	As to claim 19:
	Greystoke discloses:
determining the user context includes determining a context type for representing the user context [Paragraph 0130 teaches identifying the user’s persona archetype, to classify the persona (context) into one or more groups]; and 
determining the target result includes determining the target result based on the context type [Paragraph 0292 teaches selecting search results that reflect the particular persona used in this search, therefore, using the persona archetype (context type)].
	
As to claim 20:
	Greystoke discloses:
	generating an expanded search query based on the user context and the search input [Paragraph 0153 teaches apply the selected persona (user context) to the query to perform query ; and
determining the target result matching the expanded search query [Paragraph 0214 expanded queries are sent to the data sources; Paragraph 0215 teaches receiving data in response to the expanded queries].	

Claims 2, 3, 12, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Greystoke et al. (U.S. Publication No. 2015/0012467) hereinafter Greystoke, in view of Scofield et al. (U.S. Publication No. 2013/0046456) hereinafter Scofield, in view of Kohlenberg et al. (U.S. Publication No. 2014/0222330) hereinafter Kohlenberg, in view of Kaplan et al. (U.S. Publication No. 2010/0318290) hereinafter Kaplan, and further in view of Ullman et al. (U.S. Publication No. 2014/0067795) hereinafter Ullman.
As to claim 2:
Greystoke discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose calculating significance ratings for the candidate costs based on the user context; and wherein: determining the target result includes determining the target result based on the significance ratings corresponding to the candidate costs.
Ullman discloses:
calculating significance ratings for the candidate costs based on the user context [Paragraph 0116 teaches importance is an expression of degree of relative significance of measures (costs), where a user may consider different importance for the measures, i.e., layover time to be 20 percent more important than price, and price to be 60 percent more important than airline, therefore, significance ratings for the measures; Paragraph 0120 teaches weighting the importance of the measures]; and 
wherein: determining the target result includes determining the target result based on the significance ratings corresponding to the candidate costs [Paragraph 0119 teaches determining the records that are more satisfactory to the search objectives, where the search objectives include the significance of the measures].
It would have been obvious to one of ordinary skill in the art at the time before the filing date of the invention, to combine the teachings of the cited references and modify the invention as taught by Greystoke, by calculating significance ratings for the candidate costs based on the user context; and wherein: determining the target result includes determining the target result based on the significance ratings corresponding to the candidate costs, as taught by Ullman [Paragraphs 0116, 0120, 0119], because both applications are directed to providing search results to the users incorporating weighted measures and criteria; by incorporating significance ratings for the candidate costs, relevancy of the search results is increased, while the total amount of results can be filtered based on the ratings, which increases the invention’s versatility and efficiency.

As to claim 3:
Greystoke discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose calculating tolerance ratings for the candidate costs based on the user context; and wherein: determining the target result includes determining the target result based on the tolerance ratings corresponding to the candidate costs.
Ullman discloses:
calculating tolerance ratings for the candidate costs based on the user context [Paragraph 0137 teaches user established target conditions for each characteristics of the aspects (cost), which can be represented as a threshold range corresponding to the target value]; and 
wherein: determining the target result includes determining the target result based on the tolerance ratings corresponding to the candidate costs [Paragraph 0137 teaches when generating the search results, determining whether the data meets the user established target conditions;  Paragraph 0138 teaches providing search results based on the target conditions and search criteria].
It would have been obvious to one of ordinary skill in the art at the time before the filing date of the invention, to combine the teachings of the cited references and modify the invention as taught by Greystoke, by calculating tolerance ratings for the candidate costs based on the user context; and wherein: determining the target result includes determining the target result based on the tolerance ratings corresponding to the candidate costs, as taught by Ullman [Paragraphs 0137, 0138], because both applications are directed to providing search results to the users incorporating weighted measures and criteria; by incorporating tolerance ratings for the candidate costs, relevancy of the search results is increased, while the total amount of results can be filtered based on the ratings, which increases the invention’s versatility and efficiency.

As to claim 12:
Greystoke discloses all the limitations as set forth in the rejections of claim 11 above, but does not appear to expressly disclose calculating significance ratings for the candidate costs based on the user context; and wherein: determining the target result includes determining the target result based on the significance ratings corresponding to the candidate costs.
Ullman discloses:
calculating significance ratings for the candidate costs based on the user context [Paragraph 0116 teaches importance is an expression of degree of relative significance of measures (costs), where a user may consider different importance for the measures, i.e., layover time to be 20 ; and 
wherein: determining the target result includes determining the target result based on the significance ratings corresponding to the candidate costs [Paragraph 0119 teaches determining the records that are more satisfactory to the search objectives, where the search objectives include the significance of the measures].
It would have been obvious to one of ordinary skill in the art at the time before the filing date of the invention, to combine the teachings of the cited references and modify the invention as taught by Greystoke, by calculating significance ratings for the candidate costs based on the user context; and wherein: determining the target result includes determining the target result based on the significance ratings corresponding to the candidate costs, as taught by Ullman [Paragraphs 0116, 0120, 0119], because both applications are directed to providing search results to the users incorporating weighted measures and criteria; by incorporating significance ratings for the candidate costs, relevancy of the search results is increased, while the total amount of results can be filtered based on the ratings, which increases the invention’s versatility and efficiency.

As to claim 13:
Greystoke discloses all the limitations as set forth in the rejections of claim 11 above, but does not appear to expressly disclose calculating tolerance ratings for the candidate costs based on the user context; and wherein: determining the target result includes determining the target result based on the tolerance ratings corresponding to the candidate costs.
Ullman discloses:
calculating tolerance ratings for the candidate costs based on the user context [Paragraph 0137 teaches user established target conditions for each characteristics of the aspects (cost), which can be represented as a threshold range corresponding to the target value]; and 
wherein: determining the target result includes determining the target result based on the tolerance ratings corresponding to the candidate costs [Paragraph 0137 teaches when generating the search results, determining whether the data meets the user established target conditions;  Paragraph 0138 teaches providing search results based on the target conditions and search criteria].
It would have been obvious to one of ordinary skill in the art at the time before the filing date of the invention, to combine the teachings of the cited references and modify the invention as taught by Greystoke, by calculating tolerance ratings for the candidate costs based on the user context; and wherein: determining the target result includes determining the target result based on the tolerance ratings corresponding to the candidate costs, as taught by Ullman [Paragraphs 0137, 0138], because both applications are directed to providing search results to the users incorporating weighted measures and criteria; by incorporating tolerance ratings for the candidate costs, relevancy of the search results is increased, while the total amount of results can be filtered based on the ratings, which increases the invention’s versatility and efficiency.

As to claim 17:
Greystoke discloses all the limitations as set forth in the rejections of claim 16 above, but does not appear to expressly disclose calculating significance ratings for the candidate costs based on the user context; and wherein: determining the target result includes determining the target result based on the significance ratings corresponding to the candidate costs.
Ullman discloses:
calculating significance ratings for the candidate costs based on the user context [Paragraph 0116 teaches importance is an expression of degree of relative significance of measures (costs), where a user may consider different importance for the measures, i.e., layover time to be 20 percent more important than price, and price to be 60 percent more important than airline, therefore, significance ratings for the measures; Paragraph 0120 teaches weighting the importance of the measures]; and 
wherein: determining the target result includes determining the target result based on the significance ratings corresponding to the candidate costs [Paragraph 0119 teaches determining the records that are more satisfactory to the search objectives, where the search objectives include the significance of the measures].
It would have been obvious to one of ordinary skill in the art at the time before the filing date of the invention, to combine the teachings of the cited references and modify the invention as taught by Greystoke, by calculating significance ratings for the candidate costs based on the user context; and wherein: determining the target result includes determining the target result based on the significance ratings corresponding to the candidate costs, as taught by Ullman [Paragraphs 0116, 0120, 0119], because both applications are directed to providing search results to the users incorporating weighted measures and criteria; by incorporating significance ratings for the candidate costs, relevancy of the search results is increased, while the total amount of results can be filtered based on the ratings, which increases the invention’s versatility and efficiency.

As to claim 18:
Greystoke discloses all the limitations as set forth in the rejections of claim 16 above, but does not appear to expressly disclose calculating tolerance ratings for the candidate costs based on 
Ullman discloses:
calculating tolerance ratings for the candidate costs based on the user context [Paragraph 0137 teaches user established target conditions for each characteristics of the aspects (cost), which can be represented as a threshold range corresponding to the target value]; and 
wherein: determining the target result includes determining the target result based on the tolerance ratings corresponding to the candidate costs [Paragraph 0137 teaches when generating the search results, determining whether the data meets the user established target conditions;  Paragraph 0138 teaches providing search results based on the target conditions and search criteria].
It would have been obvious to one of ordinary skill in the art at the time before the filing date of the invention, to combine the teachings of the cited references and modify the invention as taught by Greystoke, by calculating tolerance ratings for the candidate costs based on the user context; and wherein: determining the target result includes determining the target result based on the tolerance ratings corresponding to the candidate costs, as taught by Ullman [Paragraphs 0137, 0138], because both applications are directed to providing search results to the users incorporating weighted measures and criteria; by incorporating tolerance ratings for the candidate costs, relevancy of the search results is increased, while the total amount of results can be filtered based on the ratings, which increases the invention’s versatility and efficiency.

Response to Arguments
	The following is in response to Applicant’s arguments filed on March 31, 2021.  Applicant’s arguments have been fully and carefully considered, but are moot in view of new grounds of rejections as necessitated by the amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169